Citation Nr: 0615329	
Decision Date: 05/25/06    Archive Date: 06/06/06

DOCKET NO.  04-00 135	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to Dependency and Indemnity Compensation (DIC) 
under the provisions of 38 U.S.C.A. § 1318.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and her son


ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel


INTRODUCTION


The veteran had active service from September 1940 to May 
1942; he died in January 1976.  The appellant is his 
surviving spouse for VA purposes.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 2003 rating decision issued by the 
Muskogee, Oklahoma Regional Office (RO) of the Department of 
Veterans Affairs (VA) that denied the appellant's claim of 
entitlement to Dependency and Indemnity Compensation (DIC) 
under the provisions of 38 U.S.C.A. § 1318.  In January 2005, 
this case was remanded.  In April 2006, the appellant 
testified before the undersigned via video conference.  The 
appellant's claim has been advanced on the Board's docket.  


FINDINGS OF FACT

1.  An August 1951 VA examination report showed moderate 
injury to Muscle Group XIII, Muscle Group XIV, Muscle Group 
XV, Muscle Group XVI, and Muscle Group XVII, due to an 
inservice truck accident.  

2.  There was clear and unmistakable error (CUE) in the 
September 1951 rating decision which failed to grant service 
connection and assign disability ratings for moderate muscle 
injury to Muscle Group XIII, Muscle Group XIV, Muscle Group 
XV, Muscle Group XVI, and Muscle Group XVII, and there was 
CUE in the October 1952 rating decision on the same basis and 
for failing to award a total disability rating; had service 
connection been for granted such disabilities during the 
veteran's lifetime, the veteran's combined rating for these 
injuries and his other service-connected disabilities, also 
due to the inservice truck accident, was 70 percent.

3.  In an August 1952 VA examination report, the veteran 
indicated that he was no longer employed; subsequently, the 
veteran was unable to secure or follow a substantially 
gainful occupation due to his disabilities from the inservice 
truck accident.  

4.  Had there not been CUE in the September 1951 rating 
decision, the veteran would have met the percentage 
requirements for a total rating based on individual 
unemployability due to service-connected disabilities and as 
of the time of the October 1952 rating decision, he would 
have been entitled to a total disability rating as of 
August 1952.

5.  The veteran died in January 1976.

6.  At the time of death, the veteran was hypothetically 
would have been entitled to receive compensation for service-
connected disabilities that were ratable at totally disabling 
for a continuous period of at least 10 years immediately 
preceding death.


CONCLUSION OF LAW

The criteria for entitlement to DIC benefits under the 
provisions of 38 U.S.C.A. § 1318 have been met.  38 U.S.C.A. 
§ 1318 (West 2002 & Supp. 2005); 38 C.F.R. § 3.105 (2005).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law with the 
enactment of VCAA.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002).  In the instant case, the 
appellant's claim is being granted.  As such, any 
deficiencies with regard to VCAA are harmless and 
nonprejudicial.

When a veteran dies, not as the result of his own willful 
misconduct, and was in receipt of or entitled to receive 
compensation at the time of death for a service-connected 
disability, and the disability was continuously rated totally 
disabling for a period of 10 or more years immediately 
preceding death, or the disability was continuously rated 
totally disabling for a period of not less than 5 years from 
the date of such veteran's discharge or other release from 
active duty, then VA shall pay DIC benefits to the surviving 
spouse in the same manner as if the veteran's death was 
service-connected.  38 U.S.C.A. § 1318.

VA will pay death benefits to the surviving spouse or 
children in the same manner as if the veteran's death were 
service-connected, if: (1) the veteran's death was not the 
result of his or her own willful misconduct, and (2) at the 
time of death, the veteran was receiving, or was entitled to 
receive, compensation for service-connected disability that 
was: (i) rated by VA as totally disabling for a continuous 
period of at least 10 years immediately preceding death; (ii) 
rated by VA as totally disabling continuously since the 
veteran's release from active duty and for at least 5 years 
immediately preceding death; or (iii) rated by VA as totally 
disabling for a continuous period of not less than one year 
immediately preceding death, if the veteran was a former 
prisoner of war who died after September 30, 1999.

"Entitled to receive" means that at the time of death, the 
veteran had service-connected disability rated totally 
disabling by VA but was not receiving compensation because: 
(1) VA was paying the compensation to the veteran's 
dependents; (2) VA was withholding the compensation under 
authority of 38 U.S.C. 5314 to offset an indebtedness of the 
veteran; (3) the veteran had applied for compensation but had 
not received total disability compensation due solely to 
clear and unmistakable error (CUE) in a VA decision 
concerning the issue of service connection, disability 
evaluation, or effective date; (4) the veteran had not waived 
retired or retirement pay in order to receive compensation; 
(5) VA was withholding payments under the provisions of 10 
U.S.C. 1174(h)(2); (6) VA was withholding payments because 
the veteran's whereabouts was unknown, but the veteran was 
otherwise entitled to continued payments based on a total 
service-connected disability rating; or (7) VA was 
withholding payments under 38 U.S.C. § 5308 but determines 
that benefits were payable under 38 U.S.C. 5309.  38 C.F.R. § 
3.22.

The Board notes that there have been a number of court 
decisions in recent years that have resulted in some 
confusion in the processing of claims for DIC under 38 
U.S.C.A. § 1318.  

Interpreting 38 U.S.C.A. § 1318(b) and 38 C.F.R. § 
3.22(a)(2), the United States Court of Appeals for Veterans 
Claims (Court) found that a surviving spouse can attempt to 
demonstrate that the veteran hypothetically would have been 
entitled to a different decision on a service connection 
claim, based on evidence in the claims folder or in VA 
custody prior to the veteran's death and the law then 
applicable or subsequently made retroactively applicable.  
See Green v. Brown, 10 Vet. App. 111, 118-19 (1997).  In a 
later decision, the Court found that 38 C.F.R. § 3.22(a), as 
it existed, permitted a DIC award in a case where the veteran 
had never established entitlement to VA compensation for a 
service-connected total disability and had never filed a 
claim for such benefits which could have resulted in 
entitlement to compensation for the required period.  See 
Wingo v. West, 11 Vet. App. 307 (1998).  In such cases, the 
claimant had to set forth the alleged basis for the veteran's 
entitlement to a total disability rating for the 10 years 
immediately preceding his death.  Cole v. West, 13 Vet. App. 
268, 278 (1999).

On January 21, 2000, in response to the above-referenced 
Court decisions, VA amended 38 C.F.R. § 3.22, the 
implementing regulation for 38 U.S.C.A. § 1318, to restrict 
the award of DIC benefits to cases where the veteran, during 
his or her lifetime, had established a right to receive total 
service-connected disability compensation for the period of 
time required by 38 U.S.C.A. § 1318, or would have 
established such right but for clear and unmistakable error 
(CUE) in the adjudication of a claim or claims.  See 65 Fed. 
Reg. 3,388 (Jan. 21, 2000).  The regulation, as amended, 
specifically prohibited "hypothetical entitlement" as a 
basis for establishing eligibility.

In Hix v. Gober, 225 F.3d 1377 (Fed. Cir. 2000), the Federal 
Circuit held that for the purpose of determining whether a 
survivor is entitled to "enhanced" DIC benefits under 38 
U.S.C.A. § 1311(a)(2) (veteran required to have been rated 
totally disabled for a continuous period of eight years prior 
to death), the implementing regulation, 38 C.F.R. § 20.1106, 
did permit "hypothetical entitlement."

In National Organization of Veterans' Advocates, Inc. v. 
Secretary of Veterans Affairs, 260 F.3d 1365 (Fed. Cir. 2001) 
(NOVA I), the Federal Circuit addressed a challenge to the 
validity of the amended 38 C.F.R. § 3.22.  Initially, the 
Federal Circuit found that VA's amendment of 38 C.F.R. § 3.22 
constituted an interpretive rule that did no more than 
interpret the requirements of 38 U.S.C.A. § 1318 and 
clarified VA's earlier interpretation of the statute.  260 
F.3d at 1376-77.  Upon consideration of 38 U.S.C.A. § 1318, 
the Federal Circuit found that the statutory language was 
ambiguous as to whether a "hypothetical" claim was allowed.  
Id. at 1377.  It noted that 38 U.S.C.A. § 1311(a), which also 
has "entitled to receive" language, as interpreted in Hix, 
was virtually identical to 38 U.S.C.A. § 1318, but that VA 
interpreted them differently.  Id. at 1379.  Moreover, it 
found that the pertinent regulations, 38 C.F.R. § 3.22 and 38 
C.F.R. § 20.1106, were in conflict with respect to 
interpreting 38 U.S.C.A. §§ 1311(a) and 1318.  Id.  The 
Federal Circuit remanded the case for VA to undertake 
expedited rulemaking to explain the rationale for 
interpreting the statutes differently or to resolve the 
conflict between 38 C.F.R. § 3.22 and 38 C.F.R. § 20.1106.  
Id. at 1379-81.

On April 5, 2002, VA amended 38 C.F.R. § 20.1106 to provide 
that there would be no "hypothetical" determinations under 
38 U.S.C.A. § 1311(a) on the question as to whether a 
deceased veteran had been totally disabled for eight years 
prior to death so that the surviving spouse could qualify for 
the enhanced DIC benefit.  See 67 Fed. Reg. 16,309-16,317 
(April 5, 2002).

In National Organization of Veterans' Advocates, Inc. v. 
Secretary of Veterans Affairs, 314 F.3d 1373, 1377 (Fed. Cir. 
2003) (NOVA II), after reviewing its holding in NOVA I, the 
Federal Circuit observed that VA had determined that the 
"entitled to receive" language of 38 U.S.C.A. § 1311(a) and 
38 U.S.C.A. § 1318 should be interpreted in the same way and 
that 38 C.F.R. § 3.22 provided the correct interpretation.  
The Federal Circuit also held that VA provided a permissible 
basis and sufficient explanation for its interpretation of 
the statutes as a bar to the filing of new claims 
posthumously by the veteran's survivor, i.e., claims where no 
claim had been filed during the veteran's life or the claim 
had been denied and was not subject to reopening- 
"hypothetical entitlement" claims.  Id. at 1379-80.

Therefore, the state of the law was such that claims for DIC 
benefits under 38 U.S.C.A. § 1318 were to be adjudicated with 
specific regard given to decisions made during the veteran's 
lifetime, and without consideration of hypothetical 
entitlement for benefits raised for the first time after a 
veteran's death.

However, in Rodriguez v. Nicholson, 19 Vet. App. 275 (2005), 
the Court determined that the theory of hypothetical 
entitlement should be applied to claims pending the date of 
the change of 38 C.F.R. § 3.22, on January 21, 2000.  Prior 
to that time, the amended 38 C.F.R. § 3.22 could not be 
retroactively applied.  Thus, the law, regulations and courts 
agree that, for claims filed after January 21, 2000, there is 
no entitlement to benefits unless the veteran has actually 
been rated as totally disabled for 10 years before his death.  
There is no "hypothetical" entitlement.

Pursuant to Chairman's Memorandum No. 01-03-09 (April 8, 
2003), all claims for benefits under 38 U.S.C. §§ 1311(a)(2) 
and 1318 where a survivor seeks to reopen a claim that was 
finally decided during the veteran's lifetime on the grounds 
of new and material evidence are subject to the temporary 
stay.  No such claim is presented here.  All other claims for 
DIC benefits, such as those presented in this case, are not 
subject to the stay and will be processed in the usual 
manner.

The veteran died in January 1976.  The veteran was not rated 
totally disabled due to service-connected disabilities for a 
period of 10 or more years immediately preceding his death.  
However, in this case, the appellant's claim was filed in 
March 1999; in a VA Form 21-4138, the appellant stated that 
"I feel I am entitled to DIC based upon time"; she also 
request a copy of the veteran's claims folder at that time.  
No action was taken by VA then or until another VA Form 21-
4138 was received in April 2002.  Thus, hypothetical 
entitlement must be considered as the appellant's March 1999 
claim was still pending at the time of the January 2003 
rating decision.  Therefore, in this case, DIC benefits may 
be granted if the appellant can establish that the veteran 
hypothetically would have been entitled to receive a 
retroactive 100 percent evaluation for the 10-year period 
immediately preceding his death.  See Green v. Brown, 10 Vet. 
App. 111, 118 (1997).  

In certain cases based on the provisions of 38 U.S.C.A. 
§ 1318, VA is to determine, based upon evidence in the 
veteran's claims file or VA custody prior to the veteran's 
death, whether, had he brought a claim more than 10 years 
prior to his death, he would have been entitled to receive a 
total disability rating for the 10 years immediately 
preceding his death, thus entitling his survivor to DIC 
benefits under 38 U.S.C.A. § 1318.  Wingo v. West, 11 Vet. 
App. 307, 311-12 (1998).  However, in Marso v. West, 13 Vet. 
App. 260 (1999), the Court held that in cases in which there 
is a prior final lifetime determination by VA that denied the 
veteran a total rating such that he was not rated totally 
disabled for 10 continuous years prior to his or her death, a 
survivor must establish clear and unmistakable error (CUE).  
The Court deemed the decisions in Carpenter v. Gober, 11 Vet. 
App. 140 (1998) and in Wingo  v. West, 11 Vet. App. 307 
(1998) as limited exceptions to usual DIC claims under 38 
U.S.C.A. § 1318.  Carpenter was deemed limited to cases 
involving the application of 38 C.F.R. § 19.196, and Wingo 
was deemed limited to cases in which there was no final VA 
decision regarding the veteran's level of disability which 
would effect a survivor's claim.  Neither is the case here.  

A review of the record shows that in a March 1946 rating 
decision, service connection was granted for disabilities 
which resulted from an inservice truck accident.  A combined 
rating of 70 percent was assigned from August 1945.  In a 
November 1946 rating decision, the combined rating was 
increased to 100 percent effective April 1946.  In an October 
1947 rating decision, the combined rating was decreased to 60 
percent.  In a September 1951 rating decision, the combined 
rating was again increased to 100 percent effective February 
1951.  In an October 1952 rating decision, the combined 
rating was decreased to 50 percent effective August 1956.  In 
a November 1966 rating decision, it was increased to 80 
percent effective September 1966.  In an April 1967 rating 
decision, the veteran was granted entitlement to a total 
disability rating based on individual unemployability (TDIU) 
effective April 1, 1967.  This rating remained in effect 
throughout the remainder of the veteran's lifetime.  

In order for DIC to be warranted on a hypothetical basis, the 
evidence must establish that the veteran was totally disabled 
due to service-connected disabilities from January 1966 
onward, i.e., for a period of 10 or more years immediately 
preceding his death.  

As indicated above, there were decisions affecting service 
connection and the rate of disability during the veteran's 
lifetime.  As such, the Board must determine if there was CUE 
in a VA decision filed during the veteran's lifetime that 
would establish a total rating for the requisite period of 
time.  In other words, the appellant is required to show CUE 
in a decision rendered during the veteran's lifetime in order 
to retroactively revise the veteran's rate of disability 
and/or the effective date of a total disability rating.

As of the October 1952 rating decision, the veteran's 
disabilities were rated as follows: complete severance of the 
right anterior tibial nerve with complete foot drop and 
atrophy of the right leg, rated as 30 percent disabling; 
multiple scars over the sacroiliac spine, adherent and 
ulcerous, rated as 10 percent disabling; varicose veins of 
the left leg, moderate, rated as 10 percent disabling; scar 
of the right heel, moderate, rated as 10 percent disabling; 
scar of the right gluteal fold, rated as non-compensable; and 
osteomyelitis, chronic, pelvis, rated as non-compensable.  
The combined rating was 50 percent.  

The Board finds that there was CUE in the September 1951 
rating decision.  If not for this CUE, the veteran would have 
been entitled to receive a total disability rating based on 
individual unemployability for the requisite time period.  
The veteran had additional disabilities which resulted from 
his truck accident, which were not service-connected, and 
were not rated, and the record indicates that the veteran was 
unable to retain substantially gainful employment.  It 
follows that there was also CUE in the October 1952 rating 
decision.  

The September 1951 and the October 1952 rating decisions were 
not appealed and became final.  38 U.S.C.A. § 7105(d).  
Therefore, that decision can be revised only upon a showing 
that it was clearly and unmistakably erroneous.  See 38 
U.S.C.A. §§ 5108, 5109A ; 38 C.F.R. §§ 3.104, 3.105, 
3.156(a); Manio v. Derwinski, 1 Vet. App. 140 (1991).  

Pursuant to 38 C.F.R. § 3.104(a), "[a] decision of a duly 
constituted rating agency . . . shall be final and binding . 
. . based on evidence on file at the time and shall not be 
subject to revision on the same factual basis."  See also 38 
U.S.C.A. § 5108.  An exception to this rule is when the VA 
has made a clear and unmistakable error in its decision 
pursuant to 38 C.F.R. § 3.105.  See also 38 U.S.C.A. § 
210(c), 7103.

Under 38 C.F.R. § 3.105(a), a prior decision must be reversed 
or amended "[w]here evidence establishes [CUE]."  The Court 
defines a determination of CUE in a prior adjudication to 
mean that: (1) "[e]ither the correct facts, as they were 
known at the time, were not before the adjudicator or the 
statutory or regulatory provisions extant at the time were 
incorrectly applied," (2) the error must be "undebatable" and 
of the sort "which, had it not been made, would have 
manifestly changed the outcome at the time it was made," and 
(3) a determination that there was [CUE] must be based on the 
record and the law that existed at the time of the prior ... 
decision."  Russell v. Principi, 3 Vet. App. 310, 313-14 
(1992) (emphasis added).

The assignment of a disability rating can be grounds for CUE 
if it is later shown that the undisputed, contemporaneous 
medical evidence warranted assignment of a higher disability 
evaluation.  Myler v. Derwinski, 1 Vet. App. 571, 574 (1991).  
"In order for there to be a valid claim of [CUE], . . . [t]he 
claimant, in short, must assert more than a disagreement as 
to how the facts were weighed or evaluated."  Id.; see also 
Daniels v. Gober, 10 Vet. App. 474 (1997); Eddy v. Brown, 9 
Vet. App. 52, 54 (1996).  An asserted failure to evaluate and 
interpret correctly the evidence is not CUE.  See Id.; Damrel 
v. Brown, 6 Vet. App. 242, 245-246 (1994).  "[I]t is a very 
specific and rare kind of 'error.'  It is the kind of error, 
of fact or of law, that when called to the attention of later 
reviewers compels the conclusion, to which reasonable minds 
could not differ, that the result would have been manifestly 
different but for the error.  Thus, even where the premise of 
error is accepted, if it is not absolutely clear that a 
different result would have ensued, the error complained of 
cannot be, ipso facto, CUE."  Fugo v. Brown, 6 Vet. App. 40, 
43-44 (1993) (emphasis in the original).  The failure to 
fulfill the duty to assist cannot constitute CUE.  See 
Crippen v. Brown, 9 Vet. App. 412, 424 (1996); Caffrey v. 
Brown, 6 Vet. App. 377 (1994).

The record to be reviewed for CUE must be based on the record 
and the law that existed at the time of the September 1951 
and October 1952 rating decisions.  38 C.F.R. § 3.105.  In 
that regard, there are two pertinent VA examination reports 
as well as correspondence from the veteran.  

In August 1951, the veteran was afforded a VA examination.  A 
physical examination was performed.  In addition, to the 
disabilities which were later listed in the October 1952 
rating decision, the VA examiner determined that the veteran 
had moderate impairment of function of the right muscles in 
five different muscle groups: Muscle Group XIII, Muscle Group 
XIV, Muscle Group XV, Muscle Group XVI, and Muscle Group 
XVII.  

In August 1952, the veteran was afforded another VA 
examination.  At that time, he reported that he was no longer 
employed on his form, indicating that he last worked in June 
1952.  

Subsequent documentation and correspondence showed that the 
veteran became reemployed, but only on a part-time basis.  At 
the April 2006 hearing, his wife (the appellant) and son 
reiterated this point.  It was indicated that the veteran's 
disabilities from his accident rendered him unable to work on 
a full-time basis, he was only able to work 1/2 days and only 
in a marginal capacity.  He never worked full-time.  A review 
of the record supports the contentions advanced by the 
appellant and her son.  

The veteran was not service-connected during his lifetime 
specifically for injuries to Muscle Group XIII, Muscle Group 
XIV, Muscle Group XV, Muscle Group XVI, and Muscle Group 
XVII.  The initial 1946 rating decision as well as subsequent 
ones continued to characterize the issue as one involving 
complete severance of the right anterior tibial nerve with 
foot drop and atrophy of the right leg without identifying 
the separately affected muscle groups.  As noted, the 
September 1951 VA examination clearly found that the veteran 
had sustained injuries to several separate muscle groups.  
The muscle group injuries were not separately service-
connected and were not rated.  While the medical evidence 
clearly indicated that the veteran's right anterior tibialis 
muscle was the most severely affected, he also had atrophy of 
the right leg and thigh which affected different function of 
the leg.  However, these muscle injuries were the result of 
the inservice truck accident and therefore subject to service 
connection had the veteran brought such a claim more than 10 
years prior to his death.  

By not considering service connection, which was warranted as 
the muscle injuries were sustained in the inservice truck 
accident, and by not rating these muscle injuries, the 
statutory or regulatory provisions extant at the time were 
incorrectly applied.  This error was "undebatable" and of the 
sort "which, had it not been made, would have manifestly 
changed the outcome at the time it was made as the RO did not 
service connect the injuries in question.  

With regard to the law that existed at the time of the prior 
decision, the Board finds that had service connection been 
granted and each disability evaluated per the rating schedule 
in effect, the veteran's total combined disability rating 
should have been 70 percent as of the time of October 1952 
rating decision.  As set forth below, he had a pending claim 
for a total disability rating based on individual 
unemployability that was warranted, with the 70 percent 
rating in effect.  

In evaluating the muscle group injuries, determined by the VA 
examiner to be moderate, each warranted a 10 percent rating, 
except Muscle Group XVII, which warranted a 20 percent 
rating, under Diagnostic Codes 5313-5317.  See The United 
States Veterans' Administration Schedule for Rating 
Disabilities, 1945 Edition.  The section of the rating 
scheduled titled "Musculoskeletal System" provided guidance 
for rating the disabilities.  Although the directives 
primarily contemplated muscle injury due to bullet wounds, 
"other trauma" was also listed.  In addition, analogous 
ratings could be considered.  The VA examiner determined that 
the muscle injuries were moderate in degree and the Board 
will not substitute its own judgment on that point.  See 
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  The rating 
schedule also provided that in rating muscle groups, muscle 
injuries in the same anatomical region, such as the thigh and 
girdle, which affect the movement of a single joint, either 
alone or in combination or in limitation of the arc of motion 
will not be combined, but instead, the rating for the major 
group affected will be elevated from moderate to moderately 
severe, or from moderately severe to severe, according to the 
severity of the aggregate impairment of the function of the 
extremity.  

In this case, Muscle Group XIII, Muscle Group XIV, Muscle 
Group XV, and Muscle Group XVI, affect motion of the hip and 
knee, two different joints.  Muscle Group XVII affects motion 
of the hip and thigh.  These Muscle Groups do not affect 
motion of a single joint, they each affect two joints.  

The Board also recognizes that the veteran was rated for a 
nerve injury, complete severance of the right anterior tibial 
nerve, but this injury involved a different anatomical region 
than the muscle injuries.  

In sum, an August 1951 VA examination report showed moderate 
injury to Muscle Group XIII, Muscle Group XIV, Muscle Group 
XV, Muscle Group XVI, and Muscle Group XVII, due to an 
inservice truck accident.  Had the veteran requested service 
connection for such specific muscle group injuries at the 
time, he would have been entitled to a higher combined 
disability evaluation once service connection had been 
established.  The veteran therefore was hypothetically 
entitled to service connection for moderate muscle injury to 
Muscle Group XIII, Muscle Group XIV, Muscle Group XV, Muscle 
Group XVI, and Muscle Group XVII.  

In combining these disability ratings with the veteran's 
previously service-connected disabilities, the combined 
rating per the Combined Ratings Table under the section 
titled "General Policy in Rating Disability," of the rating 
schedule, was 70 percent, if each muscle group is considered 
separately.  Likewise, if the muscles groups, are considered 
to affect the same joint(s) and elevated from moderate to 
moderately severe, taking the most severely affected Muscle 
Group, Muscle Group XVII which would then warrant a 40 
percent rating, and then added per the Combined Ratings Table 
with the service-connected disabilities, the combined rating 
is still 70 percent.  

Further, under the 1945 edition of the rating schedule, also 
under the section titled "General Policy in Rating 
Disability," TDIU ratings were for assignment where the 
combined schedular rating for the veteran's service-connected 
disabilities was less than 100 percent and when it was found 
that such disorders were sufficient to render the veteran 
unable to secure or follow a substantially gainful 
occupation, provided that if there was only one such service-
connected disability, it must be ratable at 60 percent or 
more, and if there were two or more service-connected 
disabilities, at least one must be rated at 40 percent or 
more with a combined rating of 70 percent or more.  For the 
purpose of determining if there was one disability, 
disabilities resulting from a single accident were considered 
one disability, as in this case.  

Total disability was considered to exist when there was 
present any impairment of mind or body which was sufficient 
to render it impossible for the average person to follow a 
substantially gainful occupation; provide, that permanent and 
total disability was taken to exist when the impairment was 
reasonably certain to continue throughout the lifetime of the 
disabled person.  The unemployability of the individual for 
the purpose of a total disability rating was established with 
age, constitutional defects, limitation of occupational 
experience and ability, particularly limitation to manual 
labor, as important contributing factors.  As a requirement 
for a total disability rating, it had to be established that 
the disabilities were the principal cause of the continued 
unemployability.  

Had there been no CUE in the September 1951 rating decision, 
the veteran would have been assigned a 70 percent rating at 
the time of the October 1952 rating decision; thus meeting 
the percentage requirements for consideration of TDIU.  

The Board finds that the veteran was entitled to TDIU, based 
on his August 1952 VA examination report when he reported 
that he was no longer working and the evidence established 
that his disabilities, which were 70 percent disabling 
combined and derived from one injury, were permanent, and 
rendered him unable to secure or follow a substantially 
gainful occupation.  As noted, although the veteran 
eventually became employed again, albeit for a relatively 
short time, it was not on a full-time basis and is not 
considered to be substantially gainful employment due to its 
limited nature.  

Thus, in sum, in the August 1952 VA examination report, the 
veteran indicated that he was no longer employed, and, 
subsequently, the veteran was unable to secure or follow a 
substantially gainful occupation due to his disabilities from 
the inservice truck accident.  

There was CUE in the September 1951 and October 1952 rating 
decisions because the statutory or regulatory provisions 
extant at the time were incorrectly applied in not granting 
service connection for Muscle Group XIII, Muscle Group XIV, 
Muscle Group XV, Muscle Group XVI, and Muscle Group XVII, and 
assigning the appropriate disability ratings based on the 
record and the law that existed at the time of the prior 
decision.  The error involved was "undebatable" and of the 
sort "which, had it not been made, would have manifestly 
changed the outcome at the time it was made.

The appellant has shown CUE in a decision rendered during the 
veteran's lifetime.  As such, there may be retroactive 
revision of the veteran's rate of disability and/or the 
effective date of a total disability rating.  

Therefore, the veteran was hypothetically entitled to a total 
disability rating based on service-connected disability as of 
August 1952.

The veteran died in January 1976.  Based on the foregoing, at 
the time of death, the veteran was hypothetically entitled to 
receive, compensation for service-connected disabilities that 
were ratable at totally disabling for a continuous period of 
at least 10 years immediately preceding death.  

As such, based on the theory of hypothetical entitlement, the 
appellant is entitled to DIC benefits under the provisions of 
38 U.S.C.A. § 1318.


ORDER

Entitlement to DIC under the provisions of 38 U.S.C.A. § 1318 
is granted.  



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


